Title: From George Washington to John Hancock, 8 May 1782
From: Washington, George
To: Hancock, John


                        
                            Sir,
                            Newburgh May 8th 1782
                        
                        As the plan of Campaign must depend entirely on the means that are put into my hands, of which I have
                            scarcely a conjectural knowledge at this time—and, on the force of the Enemy at their different Posts—I shall be obliged
                            to your Excellency (as the communication between Boston & Hallifax is open to Flags, which frequently pass) for
                            the most accurate account which you can obtain, covertly, of the enemys Number at Hallifax & its
                            dependencies—strength of their Works—temper of the Inhabitants—and such other intelligence as may be useful in a Military
                            point of view—the same of Penobscot—I want, if possible, to have the whole before me at one view, that I may point my
                            operations to such objects as I have means to accomplish—your compliance with this request & as soon as it is
                            convenient to you will very much oblige.Sir Yr Excellys most Obedt & most Hble Sev.
                        
                        
                            G. W——n
                        
                    